Citation Nr: 0711986	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  98-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had recognized service from July 1943 to February 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied reopening of the claim of service connection for 
PTB.  In September 2004, the Board remanded this claim so 
that the veteran could be provided notice of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  This 
remand was complied with, and the case is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTB 
in May 1992.

2.  Evidence submitted since the May 1992 rating decision is 
not relevant to or probative of the question of whether the 
veteran's diagnosed PTB either began in service or was 
manifested to the appropriate degree during the applicable 
presumptive period, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim has not been 
presented, the May 1992 rating decision remains final, and 
the claim may not be reopened.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103(a), 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 3.156(a), 3.159, 3.307, 3.309 
20.302 (2000 & 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In October 2005 and October 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
He was told what evidence was needed to substantiate his 
claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
May 2005 and July 2006 SSOC's were issued, each of which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006), during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  The Board finds that the letters provided to the 
veteran satisfied the requirements of the Kent decision.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  In the SSOC mailed in February 2007 
and a letter mailed in April 2007, the veteran was provided 
with the provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and active PTB becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Because the veteran filed his claim to 
reopen in June 1997, the earlier version of 38 C.F.R. 
§ 3.156(a) applies to his claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), 
(2000).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The evidence that was of record at the time of the May 1992 
denial of service connection for PTB included the veteran's 
service medical records.  These included a normal April 1945 
examination.  Another examination conducted at the time of 
his discharge in February 1946 showed that his lungs were 
normal, and a chest 
X-ray was negative.  There was no suggestion of complaints of 
or treatment for PTB.  Many years later, a July to August 
1991 VA hospital report noted a diagnosis of minimal PTB.  

The evidence added to the record after the May 1992 denial of 
service connection included copies of the July to August 1991 
VA hospital records, as well as private records developed 
between 2000 and 2006.  In June 2000, an X-ray showed minimal 
bilateral PTB.  A July 2003 X-ray showed PTB, moderately 
advanced with pleural fibrosis and the right fissural region.  
A September 23, 2006 X-ray showed minimal PTB on the right of 
undetermined activity.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the May 1992 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had been 
diagnosed with minimal PTB over 40 years after his separation 
from service, with no indication that this disorder had been 
present in service or to a compensable degree within one year 
of his separation.  The additional evidence presented shows 
nothing new to establish that the veteran's diagnosed PTB 
either began in service or was present to a compensable 
degree within one year of his discharge from service.  The 
evidence includes copies of the July to August 1991 VA 
hospital record, as well as records from 2000 to 2006, which 
reflect his current diagnosis of PTB. 

While the veteran has expressed his belief that this disorder 
is related to his service, he is not competent, as a 
layperson, to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTB.  Since it has been determined that no new 
evidence has been submitted, no further analysis is needed, 
for the evidence could not be "new and material" if it is 
not new.  Smith v. West, 12 Vet. App. 312 (1999).


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for PTB, the 
benefit sought on appeal is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


